Civil action to recover damages for an alleged negligent injury sustained by plaintiff while working as a "tong-hooker" at a steam-loader operated by the defendant company, by which logs were lifted from a pile called the "jack pot" and placed on railroad cars for shipment.
The evidence of the plaintiff is to the effect that the engineer in charge of the skidder disobeyed the signal given by plaintiff, and thus caused the log, being lifted, to move in an opposite direction from that expected or anticipated, and caught the plaintiff between two cars, breaking his leg and otherwise injuring and bruising him.
The usual issues of negligence, contributory negligence and damages were submitted to the jury and answered in favor of the plaintiff. From the judgment rendered thereon, the defendants appeal, assigning errors.
The right of the plaintiff to recover for injuries sustained, under circumstances such as those disclosed by the present record, is fully discussed in Cook v. Mfg. Co., 182 N.C. 205, 108 S.E. 730, and 183 N.C. 48,110 S.E. 608.
The case was properly submitted to the jury, and we have found no error on the record, save a discrepancy between the verdict and the judgment as to the answer of the second issue, but which is not deemed fatal to the validity of the trial.
No error.